UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 04/30 Date of reporting period: 04/30/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Bond Opportunity Fund ANNUAL REPORT April 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 37 Officers of the Fund 39 FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Opportunity Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this annual report for Dreyfus Municipal Bond Opportunity Fund, covering the 12-month period from May 1, 2016 through April 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly over the past year while bonds produced mixed returns in response to various economic and political developments. Equities began the reporting period in the midst of a sustained rebound from previous weakness as global economic data improved, commodity prices recovered, and U.S. monetary policymakers delayed additional rate hikes. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. The unexpected outcome of U.S. elections in early November sent stocks sharply higher in anticipation of new fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first four months of 2017. In the bond market, yields of high-quality government bonds declined toward historical lows early in the reporting period due to robust investor demand for current income, but yields subsequently moved higher in response to two short-term interest-rate hikes and rising longer-term rates. In contrast, lower-rated corporate-backed bonds generally fared well in anticipation of a more business-friendly market environment. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation May 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from May 1, 2016 through April 30, 2017, as provided by Daniel Rabasco and Jeffrey Burger, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended April 30, 2017, Dreyfus Municipal Bond Opportunity Fund’s Class A shares produced a total return of -0.70%, Class C shares returned -1.45%, and Class Z shares returned -0.65%. 1 In comparison, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), the fund’s benchmark index, achieved a total return of 0.14% for the same period. 2 As of August 31, 2016, Class I and Class Y shares were added as new share classes of the fund. From their inception on August 31, 2016 through April 30, 2017, the fund’s Class I shares produced a total return of -2.56%, and Class Y shares returned -2.87%. The Index generally produced flat returns during the reporting period amid rising interest rates, changing supply-and-demand dynamics, and political uncertainty. The fund lagged its benchmark, mainly due to its relatively long average duration in the rising interest-rate environment. The Fund’s Investment Approach The fund seeks to maximize current income from federal income tax to the extent consistent with the preservation of capital. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in municipal bonds that provide income exempt from federal income tax. Typically, the fund invests substantially all of its assets in such municipal bonds. The fund invests at least 70% of its assets in municipal bonds rated, at the time of purchase, investment grade (Baa/BBB or higher) or the unrated equivalent as determined by The Dreyfus Corporation (“Dreyfus”). For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio normally exceeds ten years, but the fund may invest without regard to maturity or duration. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest-rate forecasting. We select municipal bonds using fundamental credit analysis to estimate the relative value of various sectors and securities, and to exploit pricing inefficiencies in the municipal bond market. In addition, we trade among the market’s various sectors—such as the pre-refunded, general obligation, and revenue sectors—based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. Political and Economic Factors Weighed on Municipal Bonds The reporting period began on a positive note amid rebounding commodity prices, subdued inflationary pressures, and indications that the Federal Reserve Board (the “Fed”) would delay expected short-term rate hikes. Income-oriented investors reached for competitive after-tax yields in the low-interest-rate environment, driving municipal bond prices higher. The rally that persisted into summer 2016 abated heading into fall 2016 when issuers came to market with a flood of new municipal securities to take advantage of the then-low rate environment. Market declines became particularly severe in November 2016 after the unexpected election of a new presidential administration, which sparked uncertainty regarding potential changes in tax policy and fueled the possibility of fiscal stimulus. Moreover, rate hikes from the Fed in December 2016 and March 2017 put upward pressure on bond yields and downward pressure on prices. However, municipal bonds recouped some of the previous losses as valuations became more attractive and supply-and-demand imbalances moderated. 3 DISCUSSION OF FUND PERFORMANCE (continued) Although the rate of positive growth in state tax revenues has moderated, and several states are facing pressure from underfunded pension systems, credit conditions remained sound for most municipal bond issuers. Long Duration Posture Dampened Fund Results The fund’s performance during the reporting period was undermined by its interest-rate strategies. A relatively long average duration and an emphasis on municipal bonds with longer maturities proved supportive during market rallies, but the same positioning made the fund more sensitive to rising interest rates over the reporting period’s second half. Our sector allocation and security selection strategies produced better results in general and relative to the Index. An emphasis on higher-yielding revenue-backed bonds was also additive to performance. The fund achieved particularly favorable contributions from revenue bonds backed by airports, water and sewer facilities, and states’ settlement of litigation with U.S. tobacco companies. The fund further benefited from lack of exposure to distressed Puerto Rico securities. These positions offset relatively weak results from municipal bonds backed by revenues from health care facilities, public power plants, and special taxes. Positioned for a Constructive Market Environment The municipal bond market recently has shown signs of renewed strength. Investors who may have overreacted to the tax implications of the presidential election appear to have adopted a more balanced perspective. In addition, municipal bonds historically have proved less sensitive to rising interest rates than U.S. Treasury securities with comparable maturities, and municipal bonds ended the reporting period with attractive after-tax yields compared to U.S. Treasuries with comparable maturities. As of the end of the reporting period, we have maintained the fund’s emphasis on higher-yielding revenue-backed bonds. We also have retained relatively light exposure to general obligation bonds, particularly from issuers struggling with pension funding shortfalls. We have continued to set the fund’s average duration in a modestly long position to try to take advantage of the incremental yield offered by intermediate-term and longer-maturity bonds. May 15, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal bonds. Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation, and the rating of the issue. Changes in economic, business, or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I, Class Y and Class Z are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 Source: Lipper Inc. — The Bloomberg Barclays U.S. Municipal Bond Index covers the U.S.-dollar-denominated long-term, tax-exempt bond market. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Municipal Bond Opportunity Fund Class A shares, Class C shares, Class I shares, Class Y shares and Class Z shares and the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”). † Source: Lipper Inc. †† The total return figures presented for Class I and Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 8/31/16 (the inception date for Class I and Y shares), not reflecting the applicable sales load for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class Y and Class Z shares of Dreyfus Municipal Bond Opportunity Fund on 4/30/07 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index, unlike the fund, covers the USD-denominated long-term tax-exempt bond market. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 4/30/17 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 11/26/86 -5.15% 2.30% 3.17% without sales charge 11/26/86 -0.70% 3.24% 3.65% Class C shares with applicable redemption charge † 7/13/95 -2.41% 2.46% 2.88% without redemption 7/13/95 -1.45% 2.46% 2.88% Class I shares 8/31/16 -0.47% †† 3.29% †† 3.67% †† Class Y shares 8/31/16 -0.79% †† 3.23% †† 3.64% †† Class Z shares 10/14/04 -0.65% 3.30% 3.71% Bloomberg Barclays U.S. Municipal Bond Index 0.14% 3.16% 4.37% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I and Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 8/31/16 (the inception date for Class I and Y shares), not reflecting the applicable sales load for Class A shares. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Opportunity Fund from November 1, 2016 to April 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2017 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2017 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .96% for Class A, 1.72% for Class C, .74% for Class I, .87% for Class Y and .90% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS April 30, 2017 Long-Term Municipal Investments - 98.4% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 3.7% Birmingham Water Works Board, Subordinate Water Revenue 5.00 1/1/30 4,600,000 5,435,222 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,003,370 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 7,835,000 a 6,247,315 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 1,000,000 1,199,100 Alaska - .8% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,315,000 Arizona - 1.5% La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/46 2,000,000 b 2,063,580 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools Projects) 5.00 7/1/46 1,000,000 b 1,007,640 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 310,000 312,567 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,000,000 2,343,720 California - 10.3% California, GO (Various Purpose) 5.00 8/1/29 2,500,000 2,983,800 California, GO (Various Purpose) 5.75 4/1/31 1,500,000 1,635,360 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,522,250 California, GO (Various Purpose) 6.00 11/1/35 2,000,000 2,242,040 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 c 48,606 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/46 2,500,000 2,797,775 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 3,000,000 3,543,450 8 Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 10.3% (continued) California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,254,440 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,128,530 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/36 1,250,000 b 1,336,575 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 460,000 461,541 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,500,000 1,676,910 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,240,900 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/41 2,500,000 2,787,600 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,652,500 Colorado - 3.1% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 5,565,000 6,428,855 Colorado Health Facilities Authority, HR (Children's Hospital Colorado Project) 5.00 12/1/41 2,500,000 2,791,850 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.25 1/1/45 1,500,000 1,566,390 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,088,510 Connecticut - 1.7% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 2,910,325 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,337,410 District of Columbia - .6% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 8,300,000 d 1,163,494 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 1,000,000 1,133,250 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Florida - 7.0% Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 3,665,206 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 10,000,000 11,891,300 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 2,500,000 2,893,375 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/33 1,000,000 1,126,040 Miami-Dade County, Seaport Revenue 5.50 10/1/42 2,500,000 2,894,350 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 e,f 96,750 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 d 1,645,722 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 1.42 11/15/23 1,800,000 g 1,705,500 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 d 740,270 Georgia - 1.6% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 3,316,140 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 2,500,000 2,878,850 Hawaii - .3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 Illinois - 12.5% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/43 3,750,000 4,219,687 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 2,100,000 2,291,121 Chicago, Second Lien Water Revenue 5.00 11/1/25 1,925,000 2,178,407 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 1,500,000 1,504,410 Chicago Park District, Limited Tax GO 5.00 1/1/27 2,030,000 2,260,872 Chicago Transit Authority, Second Lien Sales Tax Receipts Revenue 5.00 12/1/46 3,000,000 3,224,550 10 Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Illinois - 12.5% (continued) Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Capital Improvement Bonds 5.00 12/1/44 2,000,000 2,194,240 Illinois, Sales Tax Revenue 5.00 6/15/24 2,500,000 2,919,775 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/27 5,230,000 5,929,983 Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 1,000,000 1,083,820 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 2,500,000 2,862,150 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 3,000,000 3,333,180 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 1,500,000 1,699,170 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 2,000,000 2,081,700 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 8,000,000 d 1,154,800 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 1,990,643 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,526,929 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,000,000 2,162,580 Indiana - 1.9% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,731,915 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,423,968 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 3,500,000 3,967,565 Iowa - 2.0% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/24 2,635,000 3,092,831 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.00 12/1/19 1,765,000 1,808,154 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 1,000,000 1,014,180 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Iowa - 2.0% (continued) Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.88 12/1/27 1,520,000 b 1,564,946 Kentucky - 4.0% Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 3,000,000 3,390,810 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,699,485 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,259,560 Louisiana - 2.5% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,044,260 New Orleans, Sewerage Service Revenue 5.00 6/1/21 1,000,000 1,127,420 New Orleans, Water Revenue 5.00 12/1/34 2,000,000 2,248,040 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/40 2,175,000 2,356,264 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 1,500,000 1,635,690 Maine - .6% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 2,000,000 Maryland - .4% Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.00 7/1/32 1,445,000 Massachusetts - 3.9% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,000,000 3,505,440 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,473,650 Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/27 1,750,000 2,034,060 12 Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Massachusetts - 3.9% (continued) Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 1,675,000 1,832,902 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,973,038 Michigan - 4.4% Great Lakes Water Authority, Water Supply System Second Lien Revenue 5.00 7/1/46 3,000,000 3,257,130 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,858,900 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,707,645 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/31 2,500,000 2,834,325 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/37 2,000,000 2,220,960 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,900,000 2,830,835 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/45 1,000,000 1,091,060 Missouri - .6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/29 2,000,000 Nebraska - 1.0% Nebraska Public Power District, General Revenue 5.00 1/1/34 1,500,000 1,693,275 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/37 2,000,000 2,235,260 Nevada - .3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 New Jersey - 3.0% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 2,500,000 b 2,504,875 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 3.0% (continued) New Jersey Economic Development Authority, Revenue 5.25 6/15/27 1,000,000 1,060,200 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 1,000,000 1,033,590 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,000,000 1,048,970 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 2,100,000 2,184,378 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) 5.00 7/1/41 1,000,000 1,071,350 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1.61 1/1/30 2,500,000 g 2,300,000 New York - 10.0% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,099,676 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,826,825 New York City, GO 5.00 10/1/36 5,000,000 5,625,900 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 3,212,280 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,623,300 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,125,600 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 2,500,000 b 2,661,425 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,000,000 1,214,730 New York State Dormitory Authority, Toll Highway Senior Revenue 5.00 3/15/35 5,325,000 6,095,474 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.82 8/1/32 2,450,000 g 2,254,000 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/26 700,000 736,610 14 Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 10.0% (continued) New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 2,500,000 2,687,550 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/23 1,500,000 1,765,095 Ohio - .1% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/47 7,100,000 d Pennsylvania - 4.1% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 3,093,335 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 3,500,000 3,786,965 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/42 3,995,000 4,394,740 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,359,360 Rhode Island - .6% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 2,000,000 South Carolina - 1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 5,000,000 Tennessee - .7% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 Texas - 7.5% Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) (Permanent School Fund Guarantee Program) 5.00 8/15/31 3,825,000 4,425,946 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 2,500,000 2,873,350 Denton, Utility System Revenue 5.00 12/1/27 2,500,000 3,019,350 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/34 3,500,000 3,924,445 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Texas - 7.5% (continued) Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 2,273,340 New Hope Cultural Education Facilities Finance Corporation, Student Housing Revenue (National Campus and Community Development Corporation - College Station Properties LLC - Texas A&M University Project) 5.00 7/1/35 1,500,000 1,597,770 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/39 4,000,000 4,512,400 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 3,500,000 3,920,560 San Antonio, Water System Revenue 5.00 5/15/36 1,945,000 2,132,576 Utah - .3% Utah County, HR (Intermountain Health Care Health Services, Inc.) 4.00 5/15/47 1,250,000 Virginia - .5% Winchester Economic Development Authority, HR (Valley Health System Obligated Group) 5.00 1/1/35 1,560,000 Washington - 2.8% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/24 3,040,000 3,676,090 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 3,660,000 4,366,343 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,536,740 West Virginia - 1.5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 16 Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Wisconsin - 1.2% Public Finance Authority of Wisconsin, HR (Renown Regional Medical Center Project) 5.00 6/1/40 2,000,000 2,181,360 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,392,654 Total Investments (cost $355,542,165) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2017, these securities were valued at $11,139,041 or 2.93% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Non-income producing—security in default. f The fund held Level 3 securities at April 30, 2017, these securities were valued at $96,750 or .03% of net assets. g Variable rate security—rate shown is the interest rate in effect at period end. Portfolio Summary (Unaudited) † Value (%) Transportation Services 23.7 Health Care 14.7 Utility-Water and Sewer 11.1 Utility-Electric 9.0 Special Tax 6.8 Education 6.4 State/Territory 5.1 Lease 5.0 Industrial 2.5 Asset Backed 1.3 Resource Recovery .7 City .6 Prerefunded .0 Other 11.5 † Based on net assets. See notes to financial statements. 17 Summary of Abbreviations (Unaudited) ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES April 30, 2017 Cost Value Assets ($): Investments in securities—See Statement of Investments 355,542,165 374,142,456 Cash 2,185,996 Interest receivable 5,300,714 Receivable for investment securities sold 2,582,861 Prepaid expenses 48,904 384,260,931 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 283,745 Payable for investment securities purchased 2,881,444 Payable for shares of Beneficial Interest redeemed 625,669 Accrued expenses 109,191 3,900,049 Net Assets ($) 380,360,882 Composition of Net Assets ($): Paid-in capital 381,443,081 Accumulated undistributed investment income—net 63,585 Accumulated net realized gain (loss) on investments (19,746,075) Accumulated net unrealized appreciation (depreciation) on investments 18,600,291 Net Assets ($) 380,360,882 Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 165,491,925 9,736,164 5,393,386 9,536 199,729,871 Shares Outstanding 12,965,614 760,942 422,399 747 15,647,145 Net Asset Value Per Share ($) See notes to financial statements. 19 STATEMENT OF OPERATIONS Year Ended April 30, 2017 Investment Income ($): Interest Income 15,630,451 Expenses: Management fee—Note 3(a) 2,185,715 Shareholder servicing costs—Note 3(c) 1,088,323 Professional fees 145,351 Registration fees 85,810 Distribution fees—Note 3(b) 78,279 Custodian fees—Note 3(c) 24,400 Trustees’ fees and expenses—Note 3(d) 24,070 Prospectus and shareholders’ reports 21,651 Loan commitment fees—Note 2 9,389 Miscellaneous 51,469 Total Expenses 3,714,457 Less—reduction in fees due to earnings credits—Note 3(c) (4,525) Net Expenses 3,709,932 Investment Income—Net 11,920,519 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 6,123,580 Net unrealized appreciation (depreciation) on investments (21,119,005) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Year Ended April 30, 2017 a 2016 Operations ($): Investment income—net 11,920,519 13,255,659 Net realized gain (loss) on investments 6,123,580 6,566,445 Net unrealized appreciation (depreciation) on investments (21,119,005) 1,987,628 Net Increase (Decrease) in Net Assets Resulting from Operations 21,809,732 Distributions to Shareholders from ($): Investment income—net: Class A (5,295,705) (5,859,597) Class C (231,704) (225,676) Class I (48,470) - Class Y (182) - Class Z (6,307,894) (7,063,100) Total Distributions Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 18,614,494 12,406,148 Class C 1,515,698 3,162,487 Class I 5,942,371 - Class Y 10,000 - Class Z 5,093,092 8,628,676 Distributions reinvested: Class A 4,232,130 4,632,113 Class C 182,600 171,263 Class I 48,265 - Class Z 5,001,943 5,533,583 Cost of shares redeemed: Class A (33,590,182) (23,872,589) Class C (1,867,031) (1,721,164) Class I (601,262) - Class Z (18,317,022) (19,688,252) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 409,054,647 411,141,023 End of Period 380,360,882 409,054,647 Undistributed investment income—net 63,585 34,917 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended April 30, 2017 a 2016 Capital Share Transactions (Shares): Class A Shares sold 1,422,104 948,544 Shares issued for distributions reinvested 326,249 356,318 Shares redeemed (2,606,875) (1,839,532) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 115,395 241,753 Shares issued for distributions reinvested 14,048 13,134 Shares redeemed (145,008) (131,923) Net Increase (Decrease) in Shares Outstanding 122,964 Class I Shares sold 465,971 - Shares issued for distributions reinvested 3,794 - Shares redeemed (47,366) - Net Increase (Decrease) in Shares Outstanding 422,399 - Class Y Shares sold 747 - Class Z Shares sold 393,127 665,529 Shares issued for distributions reinvested 385,559 425,634 Shares redeemed (1,420,117) (1,513,789) Net Increase (Decrease) in Shares Outstanding a On August 31, 2016, the fund commenced offering Class I and Class Y shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended April 30, Class A Shares 2017 2016 2015 2014 2013 Per Share Data ($): Net asset value, beginning of period 13.24 12.96 12.65 13.16 12.81 Investment Operations: Investment income—net a .39 .42 .44 .46 .40 Net realized and unrealized gain (loss) on investments (.48) .28 .30 (.51) .35 Total from Investment Operations (.09) .70 .74 (.05) .75 Distributions: Dividends from investment income—net (.39) (.42) (.43) (.46) (.39) Dividends from net realized gain on investments — — — (.00) b (.01) Total Distributions (.39) (.42) (.43) (.46) (.40) Net asset value, end of period 12.76 13.24 12.96 12.65 13.16 Total Return (%) c (.70) 5.52 5.94 (.21) 5.91 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .92 .93 .93 .92 Ratio of net expenses to average net assets .94 .92 .93 .93 .92 Ratio of interest and expense related to floating rate notes issued to average net assets — .00 d .01 .01 .01 Ratio of net investment income to average net assets 2.99 3.27 3.38 3.72 3.05 Portfolio Turnover Rate 20.93 18.85 16.18 41.14 16.55 Net Assets, end of period ($ x 1,000) 165,492 183,052 186,078 193,586 226,735 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Amount represents less than .01%. See notes to financial statements. 23 FINANCIAL HIGHLIGHTS (continued) Year Ended April 30, Class C Shares 2017 2016 2015 2014 2013 Per Share Data ($): Net asset value, beginning of period 13.27 12.99 12.68 13.19 12.84 Investment Operations: Investment income—net a .29 .33 .34 .36 .30 Net realized and unrealized gain (loss) on investments (.48) .28 .30 (.50) .35 Total from Investment Operations (.19) .61 .64 (.14) .65 Distributions: Dividends from investment income—net (.29) (.33) (.33) (.37) (.29) Dividends from net realized gain on investments — — — (.00) b (.01) Total Distributions (.29) (.33) (.33) (.37) (.30) Net asset value, end of period 12.79 13.27 12.99 12.68 13.19 Total Return (%) c (1.45) 4.74 5.11 (.97) 5.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 1.69 1.69 1.69 1.68 Ratio of net expenses to average net assets 1.71 1.69 1.69 1.69 1.68 Ratio of interest and expense related to floating rate notes issued to average net assets — .00 d .01 .01 .01 Ratio of net investment income to average net assets 2.23 2.53 2.59 2.93 2.29 Portfolio Turnover Rate 20.93 18.85 16.18 41.14 16.55 Net Assets, end of period ($ x 1,000) 9,736 10,307 8,490 8,394 12,433 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Amount represents less than .01%. See notes to financial statements. 24 Class I Shares Period Ended April 30, 2017 a Per Share Data ($): Net asset value, beginning of period 13.39 Investment Operations: Investment income—net b .24 Net realized and unrealized gain (loss) on investments (.58) Total from Investment Operations (.34) Distributions: Dividends from investment income—net (.28) Net asset value, end of period 12.77 Total Return (%) c (2.56) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .75 Ratio of net expenses to average net assets d .75 Ratio of net investment income to average net assets d 3.35 Portfolio Turnover Rate 20.93 Net Assets, end of period ($ x 1,000) 5,393 a From August 31, 2016 (commencement of initial offering) to April 30, 2017. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 25 FINANCIAL HIGHLIGHTS (continued) Class Y Shares Period Ended April 30, 2017 a Per Share Data ($): Net asset value, beginning of period 13.39 Investment Operations: Investment income—net b .25 Net realized and unrealized gain (loss) on investments (.63) Total from Investment Operations (.38) Distributions: Dividends from investment income—net (.24) Net asset value, end of period 12.77 Total Return (%) c (2.87) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .86 Ratio of net expenses to average net assets d .86 Ratio of net investment income to average net assets d 2.90 Portfolio Turnover Rate 20.93 Net Assets, end of period ($ x 1,000) 10 a From August 31, 2016 (commencement of initial offering) to April 30, 2017. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 26 Year Ended April 30, Class Z Shares 2017 2016 2015 2014 2013 Per Share Data ($): Net asset value, beginning of period 13.24 12.96 12.65 13.16 12.81 Investment Operations: Investment income—net a .40 .43 .44 .47 .40 Net realized and unrealized gain (loss) on investments (.49) .28 .31 (.51) .36 Total from Investment Operations (.09) .71 .75 (.04) .76 Distributions:: Dividends from investment income—net (.39) (.43) (.44) (.47) (.40) Dividends from net realized gain on investments — — — (.00) b (.01) Total Distributions (.39) (.43) (.44) (.47) (.41) Net asset value, end of period 12.76 13.24 12.96 12.65 13.16 Total Return (%) (.65) 5.57 6.00 (.17) 5.97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 .87 .87 .88 .87 Ratio of net expenses to average net assets .89 .87 .87 .88 .87 Ratio of interest and expense related to floating rate notes issued to average net assets — .00 c .01 .01 .01 Ratio of net investment income to average net assets 3.05 3.32 3.43 3.77 3.10 Portfolio Turnover Rate 20.93 18.85 16.18 41.14 16.55 Net Assets, end of period ($ x 1,000) 199,730 215,695 216,573 250,499 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Amount represents less than .01%. See notes to financial statements. 27 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Municipal Bond Opportunity Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-ended management investment company. The fund’s investment objective is to seek to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. On August 31, 2016, the fund commenced offering Class I and Class Y shares. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I, Class T, Class Y and Class Z. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Class Z shares are sold at net asset value per share to certain shareholders of the fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with 28 GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the the fund’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the 29 NOTES TO FINANCIAL STATEMENTS (continued) judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 374,045,706 96,750 † See Statement of Investments for additional detailed categorizations. At April 30, 2017, there were no transfers between levels of the fair value hierarchy. 30 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine the fair value: Municipal Bonds ($) Balance as of 4/30/2016 64,498 Realized gain (loss) — Change in unrealized appreciation (depreciation) 32,252 Purchases/issuances — Sales — Transfers into Level 3 — Transfers out of Level 3 — Balance as of 4/30/2017 96,750 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 4/30/2017 32,252 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends and distributions to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2017, the fund did not incur any interest or penalties. 31 NOTES TO FINANCIAL STATEMENTS (continued) Each tax year in the four-year period ended April 30, 2017 remains subject to examination by the Internal Revenue Service and state taxing authorities. At April 30, 2017, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $665,758, accumulated capital losses $20,000,362 and unrealized appreciation $18,854,578. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to April 30, 2017. If not applied, $16,105,988 of the carryover expires in fiscal year 2018 and $3,894,374 expires in fiscal year 2019. The tax character of distributions paid to shareholders during the fiscal periods ended April 30, 2017 and April 30, 2016 were as follows: tax-exempt income $11,851,542 and $13,122,602, and ordinary income $32,413 and $25,771, respectively. During the period ended April 30, 2017, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $7,896, decreased accumulated net realized gain (loss) on investments by $32,950 and increased paid-in capital by $40,846. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the 32 unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2017, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended April 30, 2017, the Distributor retained $3,756 from commissions earned on sales of the fund’s Class A shares and $7,589 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2017, Class C shares were charged $78,279 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets and Class Z shares reimburse the Distributor at an annual rate of .20% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2017, Class A, Class C and Class Z shares were charged $444,274, $26,093 and $415,548, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 33 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2017, the fund was charged $116,421 for transfer agency services and $6,870 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $4,525. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2017, the fund was charged $24,400 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a shareholder redemption draft processing agreement for providing certain services related to the fund’s check writing privilege. During the period ended April 30, 2017, the fund was charged $4,605 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended April 30, 2017, the fund was charged $11,394 for services performed by the Chief Compliance Officer and his staff. The components of “Due to the Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $172,391, Distribution Plan fees $6,062, Shareholder Services Plan fees $69,052, custodian fees $10,030, Chief Compliance Officer fees $3,861 and transfer agency fees $22,349. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2017, amounted to $82,123,624 and $93,780,848, respectively. At April 30, 2017 , the cost of investments for federal income tax purposes was $355,287,878; accordingly, accumulated net unrealized appreciation on investments was $18,854,578, consisting of $22,342,888 gross unrealized appreciation and $3,488,310 gross unrealized depreciation. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Municipal Bond Opportunity Fund We have audited the accompanying statement of assets and liabilities of Dreyfus Municipal Bond Opportunity Fund, including the statement of investments, as of April 30, 2017, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2017 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Municipal Bond Opportunity Fund at April 30, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York June 27, 2017 35 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal year ended April 30, 2017 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $32,413 that is being reported as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2017 calendar year on Form 1099-DIV which will be mailed in early 2018. 36 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (73) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (65) Board Member (2012) Principal Occupation During Past 5 Years: · Trustee, The Bradley Trusts, private trust funds (2011-present) Other Public Company Board Memberships During Past 5 Years: · Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 76 ————— Peggy C. Davis (74) Board Member (1990) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 49 ————— Diane Dunst (77) Board Member (2007) Principal Occupation During Past 5 Years: · President of Huntting House Antiques (1999-present) No. of Portfolios for which Board Member Serves: 14 ————— 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Nathan Leventhal (74) Board Member (1989) Principal Occupation During Past 5 Years: · President Emeritus of Lincoln Center for the Performing Arts (2001-present) · Chairman of the Avery Fisher Artist Program (1997-2014) · Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5 Years: · Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 48 ————— Robin A. Melvin (53) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014-present; board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Member is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Chief Executive Officer of MBSC Securities Corporation since August 2016. He is an officer of 64 investment companies (comprised of 135 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Associate General Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon since March 2013, from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. NATALYA ZELENSKY, Vice President and Assistant Secretary since March 2017. Counsel and Vice President of BNY Mellon since May 2016; Attorney at Wildermuth Endowment Strategy Fund/Wildermuth Advisory, LLC from November 2015 until May 2016; Assistant General Counsel at RCS Advisory Services from July 2014 until November 2015; Associate at Sutherland, Asbill & Brennan from January 2013 until January 2014; Associate at K&L Gates from October 2011 until January 2013. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by Dreyfus. She is 31 years old and has been an employee of the Manager since May 2016. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since April 1985. 39 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Dreyfus Financial Reporting of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (65 investment companies, comprised of 160 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016. Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 60 investment companies (comprised of 155 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 40 NOTES 41 For More Information Dreyfus Municipal Bond Opportunity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: PTEBX Class C: DMBCX Class I: DMBVX Class Y: DMBYX Class Z: DMBZX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0022AR0417 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $34,452 in 2016 and $35,313 in 2017. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,430 in 2016 and $11,272 in 2017. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2016 and $0 in 2017. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,284 in 2016 and $3,462 in 2017. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2016 and $0 in 2017. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $1,486 in 2016 and $1,117 in 2017. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2016 and $0 in 2017. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note. None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
